Citation Nr: 0008085	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Educational Subsistence Allowance under Chapter 31, in the 
calculated amount of $1,582.13.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1980.  

This appeal arises from a December 1984 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's request for waiver 
of recovery of the overpayment.


FINDINGS OF FACT

1.  The veteran was paid Educational Subsistence Allowance 
under Chapter 31 for a period of training at the University 
of Houston during the 1983 and 1984 school years.

2.  In November 1983 the veteran's representative submitted a 
Memorandum which indicated that the veteran had been unable 
to continue with her school attendance because she was 
hospitalized.  Also submitted was a certificate from her 
treating physician.  Medical records from St. Joseph's 
Hospital reveal that the veteran was hospitalized in November 
1983.  

3.  The RO terminated the veteran's educational subsistence 
benefits in May 1984, effective December 1983, thereby 
creating the overpayment in this case.

4.  The veteran requested a waiver of recovery of the 
overpayment in August 1984.  

5.  The Committee on Waivers and Compromises denied the 
request for a waiver of recovery of the overpayment in 
December 1984.  

6.  The RO certified the case for appellate review and 
notified the appellant that the records in her case would be 
transferred to the Board of Veterans Appeals (Board) in March 
1986.

7.  When the appellant's case was before the Board in 1997 on 
an unrelated issue, it was discovered that no decision by the 
Board could be located regarding the overpayment issue.

8.  Given the facts and circumstances in this case, recovery 
of the indebtedness would be against equity and good 
conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of 
Educational Subsistence Allowance under Chapter 31, in the 
calculated amount of $1,582.13, have been met.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, she has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that the data on file is sufficient to render a 
fair and equitable determination of the matter at hand.  

Relevant Laws and Regulations:  During the pendency of the 
appellant's appeal the relevant laws and regulations 
regarding waiver of recovery of an overpayment were changed.  
In Franklin v. Brown, 5 Vet. App. 190, 191 (1993) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") set out both the old and 
new governing statutory and regulatory law allowing a 
claimant to seek a waiver of recovery of an overpayment of VA 
benefits.  The Secretary of VA is authorized to waive such an 
overpayment where collection would be against "equity and 
good conscience."  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.962, 1.963(a) (1992).  Public Law 101-237, enacted 
on December 18, 1989, amended 38 U.S.C. § 5302 regarding the 
circumstances under which waiving recovery of an overpayment 
of VA benefits would be authorized.  Prior to enactment of 
Public Law 101-237, debts could not be waived if there 
existed "an indication of fraud, misrepresentation, material 
fault, or lack of good faith on the part of the person" 
requesting a waiver.  38 U.S.C.A. § 3102(c) (1988).  Public 
Law 101-237 deleted "material fault" and "lack of good faith" 
as bars to waiver and substituted in their stead "bad faith."  
38 U.S.C.A. § 5302 note (West 1991).  38 C.F.R. § 1.965(b) 
(1992) (listing bars to waiver as fraud or misrepresentation 
of a material fact, material fault, and lack of good faith).  

As amended, 38 U.S.C.A. § 5302(c), now provides:  The 
recovery of any payment or the collection of any indebtedness 
(or any interest thereon) may not be waived under this 
section if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining a waiver of 
such recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302(c).  Thus, the 
statutory amendment specifically removed the "material fault" 
provision which the RO Committee on Waivers and Compromises 
(Committee) originally relied upon in denying appellant's 
waiver request.  

Any portion of an indebtedness resulting from participation 
in benefits programs administered by VA which has been 
recovered by the U.S. Government from the debtor may be 
considered for waiver, provided the debtor requests waiver in 
accordance with the time limits of § 1.963(b).  If collection 
of an indebtedness is waived as to the debtor, such portions 
of the indebtedness previously collected by VA will be 
refunded.  38 C.F.R. § 1.967(a) (1999).  

Factual Background.  In November 1983 the RO received the 
following memorandum from the veteran's representative:

In conjunction with our previous memo of 
November 2, 1983, requesting 
consideration for Paragraph 29 or 30 
benefits, whichever applicable, we 
respectfully request expediting this 
pending claim.  We have been advised by 
the veteran, that she is in a financial 
stress.  In addition, she is not able to 
attend her classes at the University of 
Houston, in which she was enrolled as a 
full-time student.  We request that 
action be taken to expedite the 
processing of this claim for temporary 
100%, based on financial hardship.  

In November 1983 the RO received a certificate from the 
veteran's private physician which stated that she was still 
recuperating from a neurological deficit.  The private 
physician indicated that she should be able to return to her 
normal duties in approximately eight weeks.  

A discharge summary from St. Joseph's Hospital reveals that 
the veteran was admitted on November 1, 1983 and discharged 
on November 11, 1983.  The veteran was admitted for 
evaluation of hyperactive deep tendon reflexes and 
dysesthesia involving the right lower extremity.  

The veteran submitted a letter to the Finance Officer in 
August 1984.  She requested a waiver of the debt of 
$1,582.13.  She stated that the withholding from her check on 
the 1st of September would cause undue hardship.  She 
indicated that the overpayment was caused by hospitalization 
for her service connected disability.  She went to the 
hospital on October 14, 1983 and remained until November 21, 
1983.  She notified her representative and was told that he 
would handle the necessary paper work.  She thought the 
checks were to continue.  After the semester ended in 
December she continued to get the checks.  She was not going 
to school because her doctor would not release her to go back 
to school until February 6, 1984.  

Her monthly income consisted of the following:

	 $490-veteran's disability
	 $360-every two weeks from her job
	$1250-total income

Her monthly expenses consisted of the following:

$463.00-house note
$225.00-car note
$118.00-car insurance
$110.00-lights
$ 40.00-gas
$ 35.00-water
$400.00-groceries
$300.00-car gas
$200.00-credit obligations
$    3.40-life insurance
$1,894.40-Total

A November 1984 letter to the veteran revealed that an 
overpayment of subsistence allowance had been created in her 
account in the amount of $1,128.43.  She was informed that 
the overpayment would be withheld from her benefits effective 
with her check due January 1, 1985.  

The veteran responded in December 1984 that withholding from 
her check would cause undue hardship.  She requested a waiver 
of the debt of $1,128.43.  

In December 1984 the Committee on Waivers and Compromises 
(Committee) denied waiver of the debt.  The summary of 
evidence indicates that the veteran was receiving Educational 
Subsistence Allowance under Chapter 31, Title 38 for her 
period of training at the University of Houston, during the 
fall semester of 1983 and spring semester of 1984.  The 
veteran was hospitalized in October and November 1983 and 
terminated her schooling.  Her Educational Subsistence 
Allowance continued to be sent to her for several months 
after her hospitalization and termination of schooling.  When 
the award was retroactively adjusted to terminate benefits 
effective December 15, 1983 (award made May 3, 1984), the 
overpayment in question was created.  The veteran has 
requested waiver of recovery of the overpayment based upon 
financial hardship and less than material fault.  She 
submitted a statement showing that her expenses exceeded her 
income.  

The committee determined that the veteran had material fault 
in creation of the overpayment.  She knew or by the exercise 
of reasonable care should have known that she was not 
entitled to Educational Subsistence Allowance checks when her 
schooling was terminated due to illness.  The fact that she 
notified her VA counselor concerning her illness did not 
relieve her of the obligation of returning any checks she 
received after she had terminated her schooling.  Material 
fault was shown in the creation of the overpayment.  The 
committee noted that government debts must be repaid the same 
as any other debt in the private sector.  

A December 1984 letter informed the veteran that her request 
for a waiver had been denied.  

The veteran responded in December 1984 that withholding from 
her check would cause undue hardship.  She requested a waiver 
of the debt of $1,128.43.  She indicated that when the checks 
continued to come, she assumed they were to continue since 
her doctor and representative had contacted VA and explained 
that she was hospitalized.  

In February 1985 the RO issued the veteran a statement of the 
case.  In the statement of the case it was set out that the 
veteran's educational subsistence allowance was terminated in 
May 1984, effective December 1983.  The veteran filed her 
substantive appeal in March 1985.  

A Report of Contact, dated in February 1986, reveals that the 
debt had been collected.  The veteran requested that her 
appeal be processed and routed to the Board.  

In November 1997 the Board reviewed the claims folder in 
connection with an unrelated claim and discovered that there 
was no Board decision in the claims folder which addressed 
the issue of waiver of recovery of the overpayment of the 
educational allowance.  In order to determine if the issue 
had been resolved or was still in appellate status, the Board 
remanded the claim to the RO in November 1997 and ordered 
that the RO locate the veteran's vocational rehabilitation 
file and associate it with the claims folder.  

The RO has documented that the vocational rehabilitation 
folder was retired.  All efforts to retrieve the folder were 
unsuccessful.  For that reason the claims folder was returned 
to the Board.  

Analysis.  In this case the law has been amended during the 
pendency of the veteran's appeal.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  After 
reviewing both the old and new standards the Board has 
concluded that the new law is more favorable to the 
appellant.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991).  

The facts do not reflect that the appellant acted in such a 
manner as to have intentionally sought to obtain government 
benefits to which she was not entitled, which is necessary 
for a finding of fraud, misrepresentation, or bad faith.  The 
veteran in a timely manner notified VA that she was 
hospitalized and no longer attending school.  The 
notification of her inability to continue with her schooling 
was received in the same month in which she was hospitalized, 
November 1983.  Because it has been determined that there was 
no willful intent on the part of the appellant to commit 
fraud, misrepresent a material fact, or exercise bad faith in 
the creation of the overpayment that has been assessed 
against her, the Board's review is limited to the issue of 
whether recovery of the indebtedness would be against equity 
and good conscience, in which case recovery of that 
overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing fault of debtor against VA 
fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended. 

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The debt was created after the veteran informed VA that she 
was hospitalized and was no longer attending school.  Even 
though the veteran had informed VA of her inability to 
continue with her schooling in November 1983, the February 
1985 statement of the case reveals that VA did not terminate 
the benefits until May 1984 effective December 1983.  The 
veteran's only fault lay in her failure to return the checks.  
She has stated that she believed that she was entitled to the 
checks since they continued to come after she had informed VA 
of her hospitalization.  

In weighing the fault of veteran against that of VA, the 
Board notes that if VA had terminated the benefits when first 
informed of her inability to continue in school no 
overpayment would have been created.  

A review of the financial status of the veteran at the time 
of the overpayment reveals that the VA benefits constituted a 
larger portion of the veteran's income.  Her expenses 
exceeded her income.  Clearly in this case withholding the 
benefits would defeat the objectives of the educational 
assistance program.  

The veteran enrolled in school on a full time basis in 
reliance upon the receipt of the educational subsistence 
allowance.  She clearly relied on that income and had to 
forego income a full time position would have afforded her.  
The veteran would not be unjustly enriched if the waiver were 
granted.  

The Board has also considered the unfortunate and unexplained 
delay in adjudicating her claim for a waiver of recovery.  
Equity and good conscience require that in a situation such 
as this that a waiver be granted.  

Waiver of recovery of the overpayment of Educational 
Subsistence Allowance under Chapter 31, in the calculated 
amount of $1,582.13 is warranted.  


ORDER

Waiver of recovery of the overpayment of educational benefits 
under Chapter 31, in the calculated amount of $1,582.13, is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

